UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4396



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TRAVIS LEE FERGUSON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.   Terrence W. Boyle,
District Judge. (5:03-cr-00281-BO)


Submitted:   November 21, 2007            Decided:   January 28, 2008


Before NIEMEYER, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. George E. B. Holding, United States Attorney, Anne M.
Hayes, Banumathi Rangarajan, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Travis Lee Ferguson appeals the district court’s order

revoking his term of supervised release and sentencing him to

eighteen months’ imprisonment. Ferguson contends that the sentence

imposed by the district court was plainly unreasonable because the

court did not properly consider the 18 U.S.C.A. § 3553(a) (West

2000 & Supp. 2007) factors and because the district court gave no

explanation for choosing a sentence above the advisory policy

statement     range     calculated       under   United   States     Sentencing

Guidelines Manual § 7B1.4(a), p.s. (2006).

             The sentencing court has broad discretion to revoke a

defendant’s supervised release and impose a term of imprisonment up

to the statutory maximum.      United States v. Moulden, 478 F.3d 652,

657 (4th Cir. 2007).         A sentence imposed after revocation of

supervised    release     should    be    affirmed   if   it   is    within   the

applicable statutory maximum and is not plainly unreasonable.

United States v. Crudup, 461 F.3d 433, 439-40 (4th Cir. 2006),

cert. denied, 127 S. Ct. 1813 (2007).            We have decided that we will

first   assess    the    sentence        for   reasonableness,      “follow[ing]

generally the procedural and substantive considerations that [are]

employ[ed] in [the] review of original sentences, . . . with some

necessary modifications to take into account the unique nature of

supervised release revocation sentences.”             Id. at 438-39.




                                     - 2 -
      A sentence is procedurally reasonable if the district court

considered the policy statements and the pertinent factors in

§ 3553(a).      Crudup, 461 F.3d at 440.          A sentence is substantively

reasonable   if    the   district     court    stated    a   proper    basis    for

concluding that the defendant should receive the sentence imposed,

up to the statutory maximum.          Id.     If a sentence is found to be

either procedurally or substantively unreasonable, this court must

“decide whether the sentence is plainly unreasonable.” Id. at 439.

            Regarding the procedural aspect, we find that Ferguson’s

sentence was reasonable because the court considered the advisory

range and the applicable § 3553(a) factors.              During the revocation

hearing, the court had for its consideration the supervised release

violation worksheet which noted the advisory custody range provided

under USSG § 7B1.4(a).         Additionally, although the court did not

specifically reference § 3553(a), the court’s colloquy with the

probation officer showed that it also considered the “history and

characteristics of the defendant,” the need for deterrence, and the

need to protect the public from further crimes.                       See United

States v. Johnson, 445 F.3d 339, 345 (4th Cir. 2006) (holding that

court need not explicitly address each factor or refer to the

statute).

            Turning to the question of substantive unreasonableness,

we   conclude    that,   even    if   the     district    court’s     failure    to

adequately   explain     its    reasons     for    Ferguson’s   eighteen-month


                                      - 3 -
sentence rendered the sentence unreasonable, the sentence is not

plainly unreasonable.      The district court was fully aware of

Ferguson’s history of misconduct during his incarceration; in

addition, on the day after his release, Ferguson admitted using

marijuana and cocaine.    Within just a month of being released from

prison, Ferguson engaged in drug use on at least two occasions,

failed to show up for two treatment appointments, and failed to

participate in urinalysis as directed.        In short, Ferguson failed

to even attempt to comply with the terms of his supervised release.

In light of this record, and the substantial latitude and broad

discretion   accorded    district    courts   in   devising   appropriate

revocation sentences, see Crudup, 461 F.3d at 439, we conclude that

Ferguson’s sentence, which was situated half-way between the top of

the policy statement guidelines range and the statutory maximum,

was not plainly unreasonable.          See Moulden, 478 F.3d at 652

(defining plainly unreasonable sentence as one that is clearly or

obviously erroneous).

          Accordingly, we affirm Ferguson’s sentence.         We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                 AFFIRMED




                                    - 4 -